The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/10/22.
Claims 1-29 are pending. Claims 30 and 31 have been cancelled. Claim 19 has been amended.
Applicant's election with traverse of Group 1, claims 1-3, 19 and 31, in the reply filed on 8/9/22 is acknowledged. The traversal is on the ground(s) that claims 4 and 5 should be rejoined since it does not require additional searching for the examiner. This is not found persuasive because the claims 4 and 5 are patentably distinct from claims 1-3 since each crystal form of a compound is considered to be patentably distinct. The requirement is still deemed proper and is therefore made FINAL.  
Since claim 19 has been amended to no longer depend from elected claims 1-3, and claim 31 has been cancelled, claims 1-3 will be examined in this office action. Claims 4-29 are withdrawn from consideration being drawn to the non-elected invention.  

	Priority
The applicant claims benefit as follows:

    PNG
    media_image1.png
    119
    396
    media_image1.png
    Greyscale


Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Torres/Russo et al. (US 20030212143), further in view of Yamamoto et al. (US 6040331) and Maragni et al. (US 20090275759) and further in view of Chervinsky (US 20130123320). (All references are from applicant’s IDS filed 1/26/21).
Applicant Claims
The instant claims are drawn to a (S)-camphorsulfonic acid salt of S-ketamine.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Torres/Russo et al. teaches formation of S-Cetamine (S-Ketamine) with L(+) tartaric acid as the resolving agent. S-Ketamine is the desirable pharmaceutical enantiomer, with the R-enantiomer giving side effects. The product is recrystallized in a solvent that includes water to give the S-ketamine L(+) tartartic acid salt. The process yields S-ketamine with an enantiomeric excess higher than 99% (abstract; paragraphs 3, 13, 32, 59 and examples).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Torres/Russo et al. is deficient in the sense that it does not exemplify the crystalline monohydrate form of (S)-camphorsulfonic acid salt with S-ketamine.
Yamamoto teaches the equivalency of optical resolution acids L(+) tartartic acid with (+) camphorsulfonic acid, which corresponds to (S) camphorsulfonic acid (column 33, first paragraph).
Furthermore, Maragni et al. teaches the benefits of using (S)(+) camphorsulfonic acid as a resolving agent over tartaric acid resolving agent derivatives to give superior enantiomeric purity (Table 1, paragraphs 4, 26-30).
Additionally, Chervinsky teaches the monohydrate form of ketamine salts is old in the art (paragraph 91 and claims 9 and 20).
 Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to substitute L(+) tartartic acid for (S)(+) camphorsulfonic acid as the resolving agent, with a reasonable expectation of success, since the art teaches the equivalency of optical resolution acids L(+) tartartic acid with (S)(+) camphorsulfonic acid and the benefits of using (S)(+) camphorsulfonic acid as a resolving agent over tartaric acid derivatives to give superior enantiomeric purity.  
Note that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Furthermore, forming the crystalline form of the (S) ketamine salt is obvious, since optimizing the enantiomeric purity of pharmaceutical compounds by recrystallization is a standard purification procedure for the pharmaceutical chemist, and because Torres/Russo et al. teaches purification by recrystallization and the benefits of minimizing the amount of (R) enantiomer because of its side effects. Thus it is obvious to optimize of the enantiomeric purity of the pharmaceutical salt by recrystallization to form crystals, especially since Maragni et al. teaches formation of superior enantiomeric purity with (S)(+) camphorsulfonic acid as the resolving agent.
When claiming a purer form of a known compound, it must be demonstrated that the purified material possess properties and utilities not possessed by the unpurified material.  Ex parte Reed, 135 U.S.P.Q. 34, 36 (P.O.B.A. 1961), on reconsideration, Ex parte Reed, 135 U.S.P.Q. 105 (P.O.B.A. 1961).
It has been well established that the mere purity of compound, in itself, does not render a substance unobvious Ex Parte Gray (BPAI 1989) 10 PQ2D 1922.
As stated in Aventis Pharma Deutschland Gmbh and King Pharmaceuticals, Inc., v. Lupin, Ltd., 84 USPQ2d 1197:
“The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship . . . to create an expectation,' in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”
“However, if it is known that some desirable property of a mixture derives in whole or in part from a particular one of its components, or if the prior art would provide a person of ordinary skill in the art with reason to believe that this is so, the purified compound is prima facie obvious over the mixture even without an explicit teaching that the ingredient should be concentrated or purified….”
“Ordinarily, one expects a concentrated or purified ingredient to retain the same properties it exhibited in a mixture, and for those properties to be amplified when the ingredient is concentrated or purified; isolation of interesting compounds is a mainstay of the chemist’s art. If it is known how to perform such an isolation, doing so ‘is likely the product not of innovation but of ordinary skill and common sense.’”
Furthermore, the expected result of the crystalline form of (S)-camphorsulfonic acid salt of S-ketamine would be the monohydrate form. Forming the monohydrate form of S-ketamine is old in the art, as shown by Chervinsky. Thus it is the applicant’s burden to show that none of the monohydrate form would be made in a standard recrystallization with an organic solution containing water to give the (S)-camphorsulfonic acid salt of S-ketamine. Absent evidence to the contrary, the expected result would be the formation of the crystalline monohydrate form from the recrystallization of the (S)-camphorsulfonic acid salt of S-ketamine.

Conclusion
No claim is allowed.


  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658